Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is an Office Action for application 16/585,074, a continuation of application 15/463,706 (now US Patent 10,733,214). Claims 4, 5, 11, 12, 18 and 19 are cancelled. Claims 1-3, 6-10, 13-17 and 20 are pending and being examined in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive.
Applicant argues that the scope of claims 1, 8 and 15 are of the same scope as previously pending claims 5, 12 and 19. However, original claims 5, 12 and 19 contain language about determining leaf nodes that correspond to false-positive readings, which is at least one way in which the scope of current claims 1, 8 and 15 are broader than previously pending claims 5, 12 and 19.
	Applicant also argues that Bakiwala does not teach “identifying a node as a false positive based on a determination that a given node has connections to other nodes that all have a higher assigned includes identifying a given node that has connections to other nodes that all have a higher assigned score, as compared to the given node” indicates that the determination of a false-positive is not solely contingent on a node connected to all higher ranked nodes, and that this is just a step in the determination, as it is in Bakiwala. Therefore argument is unpersuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of commonly owned Patent No. 10,733,214 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

Claims of instant application 16/585,074
Claims of commonly owned patent 10,733,214
A computer implemented method comprising: generating, by a processor system, a graph based at least in part on a plurality of instances in which operational taxonomic units are identified as being represented within an environment; 







determining, using the processor system, that at least one instance of the plurality of instances corresponds to a false-positive identification of an operational taxonomic unit, wherein the determining includes identifying a given node that has a connection to other nodes that all have a higher assigned score, as compared to a given node;




and reporting the determination.


The computer implemented method of claim 1, wherein the plurality of instances comprises instances of identification via sequence reads.






The computer implemented method of claim 1, wherein generating the graph comprises generating a plurality of nodes connected by edges, each edge represents a sequence read, and each node that is connected to a connecting edge represents an operational taxonomic unit that is mapped to by the sequence read that is represented by the connecting edge.






















The computer implemented method of claim 1, wherein each identified operational taxonomic unit corresponds to a species of microbe.

The computer implemented method of claim 1, wherein the assigned score for each node is based at least on one of: the number of sequencing reads that maps to the node to which the assigned score is assigned, the total number of sequencing reads, and a determination of the metagenomic promiscuity of the sequencing reads.
A computer implemented method comprising: generating, by a processor system, a graph based at least in part on a plurality of instances in which operational taxonomic units are identified as being represented within an environment, wherein generating the graph comprises generating a plurality of nodes connected by edges, each edge represents a sequence read, and each node that is connected to a connecting edge represents an operational taxonomic unit that is mapped to by the sequence read that is represented by the connecting edge; assigning a score to each node; determining, using the processor system, that at least one instance of the plurality of instances corresponds to a false-positive identification of an operational taxonomic unit, wherein the determining is based on the properties of the graph comprises determining leaf nodes, wherein the is a given node that has connections to other nodes that all have a higher assigned score, as compared to the given node; and reporting the determination.

The computer implemented method of claim 1, wherein the plurality of instances comprises instances of identification via sequence reads.

A computer implemented method comprising: generating, by a processor system, a graph based at least in part on a plurality of instances in which operational taxonomic units are identified as being represented within an environment, wherein generating the graph comprises generating a plurality of nodes connected by edges, each edge represents a sequence read, and each node that is connected to a connecting edge represents an operational taxonomic unit that is mapped to by the sequence read that is represented by the connecting edge; assigning a score to each node; determining, using the processor system, that at least one instance of the plurality of instances corresponds to a false-positive identification of an operational taxonomic unit, wherein the determining is based on the properties of the graph comprises determining leaf nodes, wherein the leaf nodes correspond to instances of false-positive identification of operational taxonomic units, and a leaf node is a given node that has connections to other nodes that all have a higher assigned score, as compared to the given node; and reporting the determination.






The computer implemented method of claim 1, wherein each identified operational taxonomic unit corresponds to a species of microbe.

The computer implemented method of claim 4, wherein the assigned score for each node is based at least on one of: the number of sequencing reads that maps to the node to which the assigned score is assigned, the total number of sequencing reads, and a determination of the metagenomic promiscuity of the sequencing reads.


	Claims 8-10, 13-17 and 20 are rejected under a similar rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US Pub. 2016/0364523) in view of Bakiwala et al. (US Pub. 2018/0363069).
Regarding claim 1, Locke teaches A computer implemented method comprising: generating, by a processor system, a graph based at least in part on a plurality of instances in which operational taxonomic units are identified as being represented within an environment (Fig. 1 #101; Par. [0006] graph displays OTUs as represented in an environment); and reporting the determination (Fig. 1 #101; Par. [0006] graph displays OTUs as represented in an environment).
assigning a score to each node of the graph, wherein the score of each node corresponds to the likelihood that the operational taxonomic unit of the node to which the score is assigned is present within the environment (Par. [0006, 0142] scores and percentages are reported which show how closely examined organism matches known organisms)
	Locke does not explicitly teach determining, using the processor system, that at least one instance of the plurality of instances corresponds to a false-positive identification of an operational taxonomic unit, wherein the determining includes identifying a given node that has a connection to other nodes that all have a higher assigned score, as compared to a given node;
	However, from the same field, Bakiwala teaches determining, using the processor system, that at least one instance of the plurality of instances corresponds to a false-positive identification of an operational taxonomic unit, wherein the determining includes identifying a given node that has a connection to other nodes that all have a higher assigned score, as compared to a given node (Fig. 1; Par. [0076-81]; any node below a selected p-value (i.e. lowest scoring) can be cutoff in order to reduce false-positives).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the false positive identification of Bakiwala into the graphing of Locke. The motivation for combining these references would have been to correctly determine perturbation expressions of genes as explained in Bakiwala [Par. 0007].
Regarding claim 2, Locke and Bakiwala teach claim 1 as shown above, and Locke further teaches The computer implemented method of claim 1, wherein the plurality of instances comprises instances of identification via sequence reads (Fig. 1; Par. [0006] each edge represents a sequence read and each node represents known sequences).
Regarding claim 3, Locke and Bakiwala teach claim 1 as shown above, and Locke further teaches The computer implemented method of claim 1, wherein generating the graph comprises generating a plurality of nodes connected by edges, each edge represents a sequence read, and each node that is connected to a connecting edge represents an operational taxonomic unit that is mapped to by the sequence read that is represented by the connecting edge (Fig. 1; Par. [0006] each edge represents a sequence read and each node represents known sequences).
Regarding claim 6, Locke and Bakiwala teach claim 1 as shown above, and Lock further teaches The computer implemented method of claim 1, wherein each identified operational taxonomic unit corresponds to a species of microbe (Par. [0010] DAG may represent species of microbe).
Regarding claim 7, Locke and Bakiwala teach claims 1 as shown above, and Locke further teaches The computer implemented method of claim 1, wherein the assigned score for each node is based at least on one of: the number of sequencing reads that maps to the node to which the assigned score is assigned, the total number of sequencing reads, and a determination of the metagenomic promiscuity of the sequencing reads (Par. [0142] percentage of sequence reads is a factor in assigned score).
Regarding claim 8, see at least the rejection for claim 1. Locke further teaches a memory (Fig. 10 #1433) and a processor system communicatively coupled to the memory (Fig. 1 #1433).
Regarding claim 9, see the rejection for claim 2.
Regarding claim 10, see the rejection for claim 3.
Regarding claim 13, see the rejection for claim 6.
Regarding claim 14, see the rejection for claim 7.
Regarding claim 15, see the rejection for claim 8.
Regarding claim 16, see the rejection for claim 2.
Regarding claim 17, see the rejection for claim 3.
Regarding claim 20, see the rejection for claim 6.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








                                                                                                                                                                                                /James Trujillo/Supervisory Patent Examiner, Art Unit 2157